Exhibit 10.33
FIRST LOAN MODIFICATION AGREEMENT
     This First Loan Modification Agreement (this “Loan Modification Agreement”)
is entered into as of March 29, 2011, by and between (i) SILICON VALLEY BANK, a
California corporation with a loan production office located at 275 Grove
Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”), and (ii) NXSTAGE
MEDICAL, INC., a Delaware corporation (“NxStage”), EIR MEDICAL, INC., a
Massachusetts corporation (“EIR”), MEDISYSTEMS CORPORATION, a Washington
corporation (“Medisystems”), each with offices located at 439 South Union
Street, 5th Floor, Lawrence, Massachusetts 01843, and MEDISYSTEMS SERVICES
CORPORATION, a Nevada corporation, (“Services”), with offices located at 101
Convention Center Drive, Suite 850, Las Vegas, Nevada 89101 (NxStage, EIR,
Medisystems and Services are individually and collectively, jointly and
severally, the “Borrower”).
1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of March 10, 2010,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of March 10, 2010, between Borrower and Bank (as amended, the “Loan
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.
2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and in certain Intellectual
Property Security Agreements, each dated as of March 10, 2010 executed by each
Borrower in favor of Bank (collectively, the “IP Agreements”, and together with
any other collateral security granted to Bank, the “Security Documents”).
Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.
3. DESCRIPTION OF CHANGE IN TERMS.

  A.   Modifications to Loan Agreement.

  1   The Loan Agreement shall be amended by deleting the following text
appearing as Section 2.3(a)(i) thereof:

“(i) Advances. Subject to Section 2.3(b), the principal amount outstanding under
the Revolving Line shall accrue interest at floating per annum rate equal to two
percentage points (2.00%) above the Prime Rate, which interest shall be payable
monthly, in arrears, in accordance with Section 2.3(f) below.”
and inserting in lieu thereof the following:
“(i) Advances. Subject to Section 2.3(b), effective as of January 1, 2011 and
thereafter, the principal amount outstanding under the Revolving Line shall
accrue interest at floating per annum rate equal to one-half of one percentage
point (0.50%) above the Prime Rate, which interest shall be payable monthly, in
arrears, in accordance with Section 2.3(f) below.”

  2   The Loan Agreement shall be amended by deleting the following text
appearing as Section 2.4(d) thereof:

“(d) Unused Revolving Line Facility Fee. A fee (the “Unused Revolving Line
Facility Fee”), payable monthly, in arrears, on a calendar year basis, in an
amount equal to one-half of one percent (0.50%) per annum of the average unused
portion of the Revolving Line, as determined by Bank. The unused portion of the
Revolving Line, for the purposes of this calculation, shall not include amounts
reserved for products provided in connection with Cash Management Services, FX
Forward Contracts or Letters of Credit. Borrower shall not be entitled to any
credit, rebate or repayment of any Unused Revolving Line Facility Fee previously
earned by Bank pursuant to this Section

1



--------------------------------------------------------------------------------



 



notwithstanding any termination of the Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder, including
during any Streamline Period; and”
and inserting in lieu thereof the following:
“(d) Unused Revolving Line Facility Fee. A fee (the “Unused Revolving Line
Facility Fee”), payable monthly, in arrears, commencing with the monthly period
ended January 1, 2011, and each monthly period ending thereafter, on a calendar
year basis, in an amount equal to one-quarter of one percent (0.25%) per annum
of the average unused portion of the Revolving Line, as determined by Bank. The
unused portion of the Revolving Line, for the purposes of this calculation,
shall not include amounts reserved for products provided in connection with Cash
Management Services, FX Forward Contracts or Letters of Credit. Borrower shall
not be entitled to any credit, rebate or repayment of any Unused Revolving Line
Facility Fee previously earned by Bank pursuant to this Section notwithstanding
any termination of the Agreement or the suspension or termination of Bank’s
obligation to make loans and advances hereunder, including during any Streamline
Period; and”

  3   The Loan Agreement shall be amended by deleting the following text
appearing as Section 6.2(a)(iii) thereof:

“(iii) as soon as available, and in any event within thirty (30) days after the
end of each month, monthly unaudited consolidated and consolidating financial
statements;”
and inserting in lieu thereof the following:
“(iii) for any month in which, as of any date of measurement in such month,
Borrower’s unrestricted cash at Bank plus the unused Availability Amount (as
determined by Bank with reference to the most recent Borrowing Base Certificate
of Borrower) is less than or equal to $20,000,000, then as soon as available,
and in any event within thirty (30) days after the end of each such month,
monthly unaudited consolidated and consolidating financial statements;”

  4   The Loan Agreement shall be amended by deleting the following text from
Section 10 thereof:

             
 
  “If to Bank:       Silicon Valley Bank
 
          One Newton Executive Park,
 
          Suite 200
 
          2221 Washington Street
 
          Newton, Massachusetts 02462
 
          Attn: Mr. Ryan Ravenscroft
 
          Fax: (617) 527-0177
 
          Email: rravenscroft@svb.com”
 
                and inserting in lieu thereof the following:
 
           
 
  “If to Bank:       Silicon Valley Bank
 
          275 Grove Street, Suite 2-200
 
          Newton, Massachusetts 02466
 
          Attn: Mr. Michael Quinn
 
          Fax: (617) 527-0177
 
          Email: mquinn@svb.com”

4. FEES. Borrower shall pay to Bank the “Anniversary Fee” described in
Section 2.4 of the Loan Agreement, as and when due and payable in accordance
therewith. Borrower shall also reimburse Bank for all legal fees and expenses
incurred in connection with this amendment to the Existing Loan Documents.

2



--------------------------------------------------------------------------------



 



5. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.
6. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of the Loan Agreement (as modified hereby),
each other Existing Loan Document and all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.
7. JURISDICTION/VENUE. Section 11 of the Loan Agreement is hereby incorporated
by reference in its entirety.
8. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.
[The remainder of this page is intentionally left blank]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Loan Modification
Agreement to be executed as a sealed instrument under the laws of the
Commonwealth of Massachusetts as of the date first above written.
BORROWER:

                              NXSTAGE MEDICAL, INC.       EIR MEDICAL, INC.    
 
                           
By
      /s/ Robert S. Brown        By       /s/ Robert S. Brown                  
          Name:   Robert S. Brown         Name:   Robert S. Brown       Title:  
Treasurer, SVP & CFO       Title:   Treasurer     
 
                            MEDISYSTEMS CORPORATION       MEDISYSTEMS SERVICES
CORPORATION    
 
                           
By
      /s/ Robert S. Brown        By       /s/ Robert S. Brown                   
        Name:   Robert S. Brown        Name:   Robert S. Brown      Title:  
Treasurer        Title:   Treasurer     
 
                            BANK:                        
 
                            SILICON VALLEY BANK                    
 
                           
By
      /s/ Michael Quinn                                                Name:  
Michael Quinn                      Title:   VP                     

4